Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on March 15, 2021 in response to PTO Office Action dated October 15, 2020. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-5, 7-13, 15-21, 23, and 24 pending in the application filed on 03/15/2021; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 03/15/2021 with respect to the PTO Office Action dated October 15, 2020 have been fully considered and are persuasive.

Claims 1-5, 7-13, 15-21, 23, and 24 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of POKRZYWKA (U.S. Pub. No. 2018/0307406) teaches obtain file event data for a file for a time segment, the file event data including a file system hierarchy for the file (fig. 11 A, section 14-15,); generate a spatial file operation map for the file system hierarchy including a file operation map for the file for the time segment, wherein the file operation map for the file includes a plurality of layers with each layer of the plurality of layers representing a file operation class available for the file (fig. 1, section 50-56); determine that a file operation was performed on the file during the time segment based on the file event data (fig. 2A, section 127-131); and generate an indication on a layer of the plurality layers of the file operation map that the file operation was performed, wherein the layer corresponds to a file operation class of the file operation (fig. 13-14, section 68-78, 114-117) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest generate a file operation anomaly machine learning model; evaluate the spatial file operation map using the file operation anomaly machine learning model to change a file operation anomaly state from negative to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1-5, 7-13, 15-21, 23 and 24 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163